EMAS, J.
Sanchez appeals from his conviction and sentence for tampering with physical evidence.1 Sanchez contends that the trial court erred in denying his motion for judgment of acquittal because the evidence failed to establish the requisite intent for the crime of tampering, and established an intent merely to abandon the crack cocaine rocks. We disagree, and hold that the evidence, together with the reasonable inferences therefrom, taken in a light most favorable to the State, was sufficient to establish that Sanchez acted with the intent to “alter, destroy, conceal, or remove” the crack cocaine rocks for the purpose of impairing the availability of this evidence in the police investigation. See § 918.13(l)(a), Fla. Stat. (2012); Chapman v. State, 36 So.3d 822 (Fla. 5th DCA 2010); Hayes v. State, 634 So.2d 1153 (Fla. 4th DCA 1994).
Affirmed.

. Sanchez was also convicted of, and sentenced for, resisting an officer without violence, but has not appealed that conviction or sentence.